IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 MARK V. TRANQUILLI,                             : No. 83 EM 2020
                                                 :
                      Petitioner                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 JUDICIAL CONDUCT BOARD OF                       :
 PENNSYLVANIA,                                   :
                                                 :
                      Respondent                 :


                                         ORDER



PER CURIAM

       AND NOW, this 13th day of November, 2020, The “Petition for Expedited

Allowance of Subpoena Pursuant to Pa.R.J.A. 1701” is DENIED.

       To the extent the petition seeks permission to subpoena the Honorable Edward J.

Borkowski to appear as a fact witness at Petitioner’s trial before the Court of Judicial

Discipline, it is noted that Rule of Judicial Administration 1701 does not require an

individual to seek this Court’s permission to subpoena a judge to appear as a fact witness.

See Pa.R.J.A. 1701(B) (“No subpoena to compel a judge or magisterial district judge to

testify as a character witness shall be issued or enforced unless the issuance of the

subpoena shall have been specially allowed by the Supreme Court pursuant to this rule.”).